



COURT OF APPEAL FOR ONTARIO

CITATION: Mid-Can Design Builder Ltd. v. Al-Islamiyyah, 2016
    ONCA 764

DATE: 20161017

DOCKET: M46853 (C62042)

Cronk, Juriansz and Brown JJ.A.

BETWEEN

Mid-Can Design Builder Ltd.

Plaintiff/Respondents (Moving Party)

and

Jaamiah-Al-Uloom Al-Islamiyyah and Abdul Majid
    Khan

Defendants/Appellants (Responding Parties)

Frank Feldman, for the moving party

Abdul Majid Khan, acting in person

No one appearing for Jaamiah-Al-Uloom Al-Islamiyyah

Heard and released orally: October 12, 2016

ENDORSEMENT

[1]

The appellants have filed a Notice of Appeal from the judgment of Faieta
    J. dated the 29th day of March 2016. The preamble to the judgment states it was
    made to implement a Consent to Judgment that the parties executed on March 29,
    2016.

[2]

Section 133 (a) of the
Courts of Justice Act
,
R.S.O. 1990, c. C.43 provides:

133.

No appeal lies without leave of the
    court to which the appeal is to be taken,

(a) from an order made with the consent of the
    parties

[3]

When they filed their Notice of Appeal, the appellants recognized that
    leave was required, and included a paragraph seeking leave to appeal. This does
    not meet the requirements of r. 61.03.1. Rule 61.03.1 sets out a procedure for
    making motions for leave to appeal generally. Rule 61.03.1(1) provides that
    motions for leave shall be heard in writing, without the attendance of parties
    or lawyers. Other subsections of the rule require the filing of factums on a
    prescribed timetable.

[4]

In the Notice of Appeal, the appellants cited this courts decision in
Ruffudeen-Coutts
    v. Coutts
, 2012 ONCA 65. In that case, the panel dealt with the motion for
    leave orally. Subsections 14 and 15 of r. 61.03.1(1) give the court discretion
    to require an oral hearing. The court in
Ruffudeen-Coutts v. Coutts
did require t
he appellant to prepare a proper record
    for leave to appeal and scheduled the matter to be returned before a panel. The
    procedure followed in
Ruffudeen-Coutts v. Coutts
is not the usual procedure.

[5]

We see, in this case, no reason to depart from
    the usual procedure contemplated by r. 61.03.1. The appellants are required to
    bring a motion in writing and obtain leave to appeal before they are able to
    file a Notice of Appeal. Rule 61.03.1(16) provides that a notice of appeal must
    be delivered within seven days after the granting of leave.

[6]

The motion to quash the present appeal is
    granted, without prejudice to the bringing of a motion for leave under r.
    61.03.1. The time for the service of a notice of motion for leave to appeal is
    extended to November 15, 2016.

[7]

The moving party is entitled to its costs of todays motion. Taking into
    account the matters raised by Mr. Khan on behalf of the appellants, the moving
    party is entitled to costs in the amount of $1,000, inclusive of disbursements
    and all applicable taxes.

E.A. Cronk J.A.

R.G. Juriansz J.A.

David Brown J.A.


